Citation Nr: 1705601	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  10-10 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C. § 1151 for residuals of a thoracotomy, internal bleeding and a scar, due to a VA procedure performed in February 2005. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to March 1972. 

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the claim for compensation benefits pursuant to the provisions of 38 U.S.C. § 1151.  

The Veteran appealed, and in June 2012, the Board remanded the claim for additional development.   

In January 2012, the Veteran testified at a Travel Board hearing held at the RO in St. Petersburg, Florida.  A transcript of the hearing has been associated with the Veteran's claims folder.  Unfortunately, the judge who conducted that hearing has since retired from the Board.  To the extent that the Veteran has not been notified that he is entitled to another hearing, another hearing is not required given the Board's favorable disposition of the claim.  See 38 U.S.C.A. § 7107 (c) (West 2014 & Supp. 2015); Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  A transcript of the hearing is associated with the claims files.

The Board notes that in its June 2012 remand, it directed that a statement of the case be issued on the issue of entitlement to service connection for heart disability.  In October 2014 , a statement of the case (SOC) was issued.  In June 2016, the RO also issued a supplemental statement of the case (SSOC) on this issue.  The reason for the issuance of this SSOC is unclear, but it may possibly have been in response to a statement from the Veteran, received in April 2014, indicating that he "wanted to be evaluated" for disorders that included a cardiac condition.  In any event, as acknowledged by the Veteran's representative in a February 2017 informal hearing presentation, there is no record of receipt of a timely appeal, following the issuance of either the SOC or the SSOC, and this issue is therefore not before the Board.  See 38 C.F.R. §§ 20.200, 20.202 (2016).

The issues of entitlement to service connection for CVA (cerebrovascular accident), and entitlement to an increased rating for service connected bilateral hearing loss, currently evaluated as 20 percent disabling, have been raised by the record in an April 2014 statement (VA Form 21-4138).  The issues of whether new and material evidence have been received to reopen claims for service connection for allergic rhinitis and sinusitis, have been raised by the record in a January 2017 statement (VA Form 21-526EZ).  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's residuals of a thoracotomy, internal bleeding and a scar, are not shown to have been a reasonably foreseeable consequence of VA treatment. 


CONCLUSION OF LAW

The criteria for establishing entitlement to compensation benefits for residuals of a thoracotomy, internal bleeding and a scar, have been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. § 3.361 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he is entitled to compensation pursuant to the provisions of 38 U.S.C. § 1151 for residuals of a thoracotomy, internal bleeding and scar, due to a VA procedure performed for pericardial effusion in February 2005.  The Veteran argues that he was admitted to a VA Medical Center in 2005 for what he was told would be a 45-minute surgery, with one night in the hospital for recovery.  Instead, his surgery lasted four hours and he had to undergo a thoracotomy; he spent 10 days in intensive care for bleeding after the surgery.  He asserts that since the surgery, he has experienced pain and functional loss associated with an 11-inch scar.

Under the provisions of 38 U.S.C.A. §  1151, if VA hospitalization or medical or surgical treatment results in additional disability or death that is not the result of the veteran's own willful misconduct or failure to follow instructions, compensation is awarded in the same manner as if the additional disability or death were service-connected.  See 38 C.F.R. §§ 3.361, 3.800(a).

Although claims for 38 U.S.C.A. §  1151 benefits are not based upon actual service connection, there are similarities in their adjudication.  Boeck v. Brown, 6 Vet. App. 14, 16-17 (1993).  A claim for 38 U.S.C.A. § 1151 benefits must be supported by medical evidence of a current disability and medical evidence that the current disability resulted from VA hospitalization, medical examination, or treatment.

Applicable regulations provide that where it is determined that there is additional disability resulting from a disease or injury or an aggravation of an existing disease or injury suffered as a result of hospitalization, medical or surgical treatment, or examination, compensation will be payable for such additional disability.  38 C.F.R. § 3.361.

In essence, a claimed disability is a qualifying additional disability if such disability was not the result of the veteran's willful misconduct and (1) the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, and the proximate cause of the disability was due to either (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (B) an event not reasonably foreseeable.  38 U.S.C.A. §  1151.

With regard to the medical history of this claim, a review of the record shows that in November 2004, the Veteran was diagnosed with abnormal mediastinal adenopathy and moderate pericardial effusion by CT (computerized tomography) scan.  

In January 2005, the Veteran and his wife signed Standard Form 522 (Request for Administration of Anesthesia and for Performance of Operations and Other Procedures).  The form notes that the Veteran had a diagnosis of a mediastinal mass for which a mediastinoscopy procedure was decided upon to rule out any malignancy.  The Veteran was advised that a possible alternative method was a needle biopsy.  He was also advised that possible complications most common with this procedure were bleeding, infection and structure damage. 

A VA operation report, dated February 2, 2005, shows the following: the Veteran underwent a mediastinoscopy, pericardial drainage, and biopsy.  During the procedure, "Suddenly, a massive venous bleeding was evident through the cervical incision."  The bleeding did not respond to tamponade, i.e., mediastinal packing, after two attempts.  The possibility of a major mediastinum vascular structure could not be ruled out under the circumstances, and a right anterolateral thoracotomy was done for a formal exploratory of the right lung hilum.  The mediastinum was packed with Gelfoam and Surgicel through the cervical incision and the surgeon proceeded to a pericardial window and drainage with biopsy of the pericardium.  No arterial laceration was found, and bleeding stopped after direct compression.  After the surgery, the Veteran was transferred to a special care unit with a chest tube.  

A VA postoperative report, dated February 2, 2005, notes that his surgery had complications of mediastinal bleeding.  The Veteran was noted to have left the operating room in stable condition.  The pre- and post-operative diagnoses were mediastinal lymphadenopathy, pericardial effusion.  

A VA discharge summary, dated February 13, 2005, and associated reports, note the following: the Veteran's vital signs were stable.  He was hemodynamically stable.  A chest X-ray revealed the presence of apical capping fluid collection that was probably sequelae from his operation.  The Veteran was without respiratory distress.  The Veteran reported that his pain had improved and that he was feeling much better overall.  His laboratory tests were within normal limits.  He was discharged to his home, with follow-up visits scheduled at the VA outpatient clinic.  

In a March 2006 VA progress note, the Veteran complained that he had not been able to golf since his surgery due to pain when turning.  

A May 2006 VA scar examination report notes the presence of a right thoracotomy scar measuring 21 centimeters long and 0.5 centimeters wide.  There was pain on examination.  The scar was described as well-healed and causing no functional loss.  The relevant diagnosis was right thoracotomy scar, healed.  

In a September 2008 statement, the Veteran reported that his thoracotomy scar was tender to the touch, and that he had lost mobility in his right side.

In June 2012, the Board remanded this claim.  The Board directed that the Veteran be afforded an examination by a physician with sufficient expertise to determine whether or not the Veteran's VA treatment in February 2005 resulted in additional disability, and that the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event which was not reasonably foreseeable.

In June 2016, a VA medical opinion was obtained by a physician, Dr. T.  She indicated that the Veteran's e-folder and CPRS (Computerized Patient Record System) files had been reviewed, and that the Veteran had been examined.  On examination, the Veteran reported pain at the thorax scar area.  The right thorax scar was well-healed, and not unstable.  It was not productive of keloid formation, hyperpigmentation, hypopigmentation.  It was 21 x 0.1 centimeters (cm.), with a total area of about 2.1 cm (squared).  It was not tender to palpation on examination, and there was no decreased range of motion in the right shoulder due to the scar.  There was no impact on his ability to work.  Photographs were not indicated.  The diagnoses included right anterolateral thoracotomy residual scar.  

Dr. T concluded the following: the additional disability (right anterolateral residual thoracic scar) is not due to any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  The Veteran had complication, i.e., massive bleeding, related to his cervical mediastinoscopy, which was not reasonably foreseeable as a consequence of the treatment provided.  It was treated immediately with life-saving procedures, i.e., emergent right anterolateral thoracotomy) as standard medical care established in the medical literature.  

The Board finds that compensation under 38 U.S.C.A. § 1151 is warranted.  Although the Veteran was clearly informed that bleeding was a foreseeable complication of his surgery, the VA operation report states, "Suddenly, a massive venous bleeding was evident through the cervical incision."  This indicates something more than routine, expected bleeding.  Dr. T clearly characterized the Veteran's massive bleeding as "not reasonably foreseeable."  This opinion is considered highly probative, as it indicates that it was based on a review of the Veteran's medical records, and as it is accompanied by a sufficiently detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304(2008).  To the extent that it may be argued that a residual scar from the Veteran's surgery was a reasonably foreseeable result of his surgery, and that no other residuals are shown, given the evidence of "massive bleeding" followed by the necessity for "life-saving procedures" i.e., an emergent right anterolateral thoracotomy, and that the Veteran was hospitalized for 10 days after his surgery, the Board is unable to find that the scar was not more severe than would normally have been expected, and that the Veteran's surgery therefore resulted in additional disability.  See 38 C.F.R. § 3.361; Loving v. Nicholson, 19 Vet. App. 96, 99-100 (2005); see also VAOPGCPREC 40-97, 63 Fed. Reg. 31,262 (1998).

Based on the foregoing, the Board finds that the evidence is at least in equipoise, and that affording the Veteran the benefit of all doubt, that entitlement to compensation under the provisions of 38 U.S.C.A. §  1151 for residuals of a thoracotomy, internal bleeding and a scar, due to treatment by the Department of Veterans Affairs (VA) in February 2005, is warranted.  Accordingly, the claim is granted.

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2016).  In this case, as the Board has fully granted the Veteran's claim, the Board finds that a detailed discussion of the VCAA is unnecessary.  Any potential failure of VA in fulfilling its duties to notify and assist the Veteran is essentially harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 


ORDER

Entitlement to compensation under 38 U.S.C.A. §  1151 for residuals of a thoracotomy, internal bleeding and a scar, is granted.

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


